  Case 14-44772          Doc 63      Filed 04/30/19 Entered 04/30/19 17:03:45              Desc Main
                                       Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )       Case No.: 14-44772
                         Tamika B Shambee       )
                                                )       Chapter 13
                                                )
                         Debtor(s).             )       Judge Carol A. Doyle


                                        NOTICE OF MOTION

         To:
         The United States Trustee, Patrick S. Layng notice via ECF delivery system
         Tom Vaughn, Chapter 13 Trustee notice via ECF delivery system
         Tamika B Shambee, 1709 Dodge Ave Evanston, IL 60201 notice via US Mail
         Phillips Chevrolet of Lansing, 17730 Torrence Avenue, Lansing, IL 60438 notice via US Mail
         Sorman & Frankel, Ltd., C/O Cari A Kauffman for Santander, 180 North LaSalle Street
         Suite 2700, Chicago, IL 60601 notice via US Mail
         SHAPIRO KREISMAN & ASSOCIATES, LLC, C/O Michael N Burke for Bank of America,
         2121 Waukegan Road, Suite 301, Bannockburn, IL 60015 notice via US Mail
         Weiss McClelland LLC, C/O Jill Sidorowicz for Bank of America, 105 West Adams Street, Suite
         1850, Chicago, IL 60603 notice via US Mail
         See attached service list

      On May 14, 2019 at 9:30 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge Carol A. Doyle or any other Bankruptcy Judge presiding at 219 South
Dearborn Street., Chicago, IL 60604 Courtroom 742. and shall present the Motion to
Obtain/Incur Debt, at which time you may appear if so desired.

                                                                /s/ David H. Cutler
                                                                David H. Cutler, esq.
                                                                Attorney for Debtor(s)
                                                                Cutler & Associates Ltd.
                                                                4131 Main St.
                                                                Skokie IL 60076
                                                                (847) 673-8600

                               CERTIFICATE OF SERVICE
The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was filed AND
sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or before April 30, 2019.
                                                                /s/ David H. Cutler
                                                                Attorney for Debtor(s)
  Case 14-44772           Doc 63   Filed 04/30/19 Entered 04/30/19 17:03:45           Desc Main
                                     Document     Page 2 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                          )       Case No.: 14-44772
                          Tamika B Shambee      )
                                                )       Chapter 13
                                                )
                          Debtor(s).            )       Judge Carol A. Doyle


                                MOTION TO OBTAIN/INCUR DEBT

         NOW COMES the Debtor, Tamika B Shambee, by and through her attorneys, Cutler and
Associates, Ltd., and moves this Honorable Court to enter an order authorizing the Debtor to
obtain financing for the purchase of a vehicle. In support thereof, Debtor states as follows:


         1. That on December 17, 2014 the Debtor filed for Chapter 13 protection and her Plan
              was subsequently confirmed on May 12, 2015.
         2. The confirmed Plan pays 11% to the general unsecured creditors and the payment
              schedule is as follows, $380.00 per month for 60 months.
         3. That under the confirmed plan the Debtor owns a 2009 Chevy Traverse.
         4. That the Debtor was involved in a motor vehicle accident on April 15, 2019 and the
              insurance company deemed the 2009 Chevy Traverse a total loss.
         5. Debtors insurance company will be paying the claim out for the 2009 Chevy Traverse
              loan.
         6.   Debtor has found a 2019 Chevrolet Malibu she would like to purchase.
         7.   Debtor will be putting down $500, which was her payment for April for the 2009
              Chevy Traverse, she is also receiving a $2,626.63 rebate being applied to the down
              payment for the vehicle, the rebate is a promotion given to her for being existing
              client, both the Debtor’s down payment and the rebate, decreased the amount
              financed.
         8.   Debtor requires safe and reliable transportation to travel to and from work and for her
              two children.


                                                    2
 Case 14-44772       Doc 63     Filed 04/30/19 Entered 04/30/19 17:03:45        Desc Main
                                  Document     Page 3 of 3




      9.   The Debtor seeks permission of this Court to incur new debt that will result in her
           having monthly automobile installment payments of $534.68 for 72 months at the
           17.99% interest rate. (See Exhibit A)
      10. Debtor can afford this payment as she was previously paying a monthly automobile
           installment payment of $683.00 which has already been accounted for her in plan
           expenses and the new car payment is $148.32 less per month.


      WHEREFORE, Debtor prays that this Court enter an order that will allow her to incur
$23,276.91 in auto financing with monthly installment payments of $534.68 per month for 72
months at the 17.99 % interest rate.

                                                         Respectfully submitted;
                                                         Tamika B Shambee


                                                         By:   /s/ David H. Cutler
                                                         David H. Cutler, esq.
                                                         Cutler & Associates, Ltd.
                                                         4131 Main St.
                                                         Skokie IL 60076
                                                         (847) 673-8600




                                               3
